An order was entered against respondent to show cause why his name should not be stricken from the rolls, as a member of this bar. By certified copies of proceedings in the Superior Court of Allen County it is shown that he was admitted to practice in that court July 20, 1921, that he resigned and his name was stricken from the roll of attorneys of that bar December 19, 1930. His response admits these facts, and makes no contention that he was ever readmitted by that or any other court prior to July 1, 1931. It further shows that without such readmission he has by sufferance of the judges of some of the Allen County courts been permitted to represent clients in the courts of Allen County. Rule 3-1 of this court provides:
"The bar of this state shall consist of all attorneys in good standing who, prior to July 1, 1931, were duly admitted to practice law by the circuit courts of this state, and all attorneys in good standing who, subsequently thereto, have been or hereafter shall be admitted to practice by this court."
His name was placed on our rolls November 23, 1922, by virtue of his previous admission in the Superior Court of Allen County. He does not come within the rule above quoted and his name should be stricken. He may be readmitted only pursuant to Rule 3-8. *Page 123 
It is ordered that the name of respondent be stricken from the rolls.
NOTE. — Reported in 46 N.E.2d 591.